Exhibit 10.3(d)

Wachovia Bank, National Association

375 Park Avenue

New York, NY 10152

October 7, 2009

To: Avis Budget Group, Inc.

6 Sylvan Way

Parsippany, NJ 07054

Attention: Treasurer

Telephone No.:    973-496-4700 Facsimile No.:    973 496-3560

Re: Base Warrants

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Warrants issued by Avis Budget Group, Inc.
(“Company”) to Wachovia Bank, National Association (“Dealer”), represented by
Wells Fargo Securities, LLC (“Agent”) as its agent as of the Trade Date
specified below (the “Transaction”). This letter agreement constitutes a
“Confirmation” as referred to in the ISDA Master Agreement specified below. This
Confirmation shall replace any previous agreements and serve as the final
documentation for this Transaction.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”), are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern. This Transaction shall be
deemed to be a Share Option Transaction within the meaning set forth in the
Equity Definitions.

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

1. This Confirmation evidences a complete and binding agreement between Dealer
and Company as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the 2002 ISDA Master Agreement as if Dealer and
Company had executed an agreement in such form (but without any Schedule except
for the election of the laws of the State of New York as the governing law
(without reference to choice of law doctrine)) on the Trade Date (such 2002 ISDA
Master Agreement that shall apply solely to this Transaction and to no other
Transaction, the “Agreement”). In the event of any inconsistency between
provisions of that Agreement and this Confirmation, this Confirmation will
prevail for the purpose of the Transaction to which this Confirmation relates.
The parties hereby agree that this is a standalone Transaction and no
Transaction other than the Transaction to which this Confirmation relates shall
be governed by the Agreement.

2. The Transaction is a Warrant Transaction, which shall be considered a Share
Option Transaction for purposes of the Equity Definitions. The terms of the
particular Transaction to which this Confirmation relates are as follows:

 

General Terms.   

Trade Date:

   October 8, 2009

Effective Date:

   The third Exchange Business Day immediately prior to the Premium Payment Date



--------------------------------------------------------------------------------

Warrants:

   Equity call warrants, each giving the holder the right to purchase one Share
at the Strike Price, subject to the Settlement Terms set forth below. For the
purposes of the Equity Definitions, each reference to a Warrant herein shall be
deemed to be a reference to a Call Option.

Warrant Style:

   European

Seller:

   Company

Buyer:

   Dealer

Shares:

   The common stock of Company, par value USD 0.01 per Share (Exchange symbol
“CAR”)

Number of Warrants:

   2,307,694, subject to adjustment as provided herein. For the avoidance of
doubt, the Number of Warrants shall be reduced by any Options exercised by
Dealer. In no event will the Number of Warrants be less than zero.

Warrant Entitlement:

   One Share per Warrant

Strike Price:

   USD 22.50

Premium:

   USD 6,705,000

Premium Payment Date:

   October 13, 2009

Exchange:

   The New York Stock Exchange

Related Exchange(s):

   All Exchanges Procedures for Exercise.   

Expiration Time:

   The Valuation Time

Expiration Date(s):

   Each Scheduled Trading Day during the period from and including the First
Expiration Date and to and including the 80th Scheduled Trading Day following
the First Expiration Date shall be an “Expiration Date” for a number of Warrants
equal to the Daily Number of Warrants on such date; provided that,
notwithstanding anything to the contrary in the Equity Definitions, if any such
date is a Disrupted Day, the Calculation Agent shall make adjustments, if
applicable, to the Daily Number of Warrants or shall reduce such Daily Number of
Warrants to zero for which such day shall be an Expiration Date and shall
designate a Scheduled Trading Day or a number of Scheduled Trading Days as the
Expiration Date(s) for the remaining Daily Number of Warrants or a portion
thereof for the originally scheduled Expiration Date; and provided further that
if such Expiration Date has not occurred pursuant to this clause as of the
eighth Scheduled Trading Day following the last scheduled Expiration Date under
this Transaction, the Calculation Agent shall have the right to declare such
Scheduled Trading Day to be the final Expiration Date and the Calculation Agent
shall determine its good faith estimate

 

2



--------------------------------------------------------------------------------

   of the fair market value for the Shares as of the Valuation Time on that
eighth Scheduled Trading Day (or as soon as practicable thereafter) using
commercially reasonable means.

First Expiration Date:

   January 5, 2015 (or if such day is not a Scheduled Trading Day, the next
following Scheduled Trading Day), subject to Market Disruption Event below.

Daily Number of Warrants:

   For any Expiration Date, the Number of Warrants that have not expired or been
exercised as of such day, divided by the remaining number of Expiration Dates
(including such day), rounded down to the nearest whole number, subject to
adjustment pursuant to the provisos to “Expiration Date(s)”.

Automatic Exercise:

   Applicable; and means that for each Expiration Date, a number of Warrants
equal to the Daily Number of Warrants (as adjusted pursuant to the terms hereof)
for such Expiration Date will be deemed to be automatically exercised.

Market Disruption Event:

   Section 6.3(a)(ii) of the Equity Definitions is hereby amended by replacing
clause (ii) in its entirety with “(ii) an Exchange Disruption, or” and inserting
immediately following clause (iii) the phrase “; in each case that the
Calculation Agent determines is material.” Valuation Terms.   

Valuation Time:

   Scheduled Closing Time; provided that if the principal trading session is
extended, the Calculation Agent shall determine the Valuation Time in its
reasonable discretion.

Valuation Date:

   Each Exercise Date. Settlement Terms.   

Settlement Method:

   Net Share Settlement.

Net Share Settlement:

   On the relevant Settlement Date, Company shall deliver to Dealer a number of
Shares equal to the Share Delivery Quantity for such Settlement Date to the
account specified hereto free of payment through the Clearance System.

Share Delivery Quantity:

   For any Settlement Date, a number of Shares, as calculated by the Calculation
Agent, equal to the Net Share Settlement Amount for such Settlement Date divided
by the Settlement Price on the Valuation Date in respect of such Settlement
Date, rounded down to the nearest whole number plus any Fractional Share Amount.

Net Share Settlement Amount:

   For any Settlement Date, an amount equal to the product of (i) the Number of
Warrants exercised or deemed exercised on the relevant Exercise Date, (ii) the
Strike Price Differential for such Settlement Date and (iii) the Warrant
Entitlement.

 

3



--------------------------------------------------------------------------------

 

Settlement Price:

   For any Valuation Date, the per Share volume-weighted average price as
displayed under the heading “Bloomberg VWAP” on Bloomberg page CAR.N <equity>
AQR (or any successor thereto) in respect of the period from the scheduled
opening time of the Exchange to the Scheduled Closing Time on such Valuation
Date (or if such volume-weighted average price is unavailable, the market value
of one Share on such Valuation Date, as determined by the Calculation Agent
using a substantially similar volume-weighted method). Notwithstanding the
foregoing, if (i) any Expiration Date is a Disrupted Day and (ii) the
Calculation Agent determines that such Expiration Date shall be an Expiration
Date for fewer than the Daily Number of Warrants, as described above, then the
Settlement Price for the relevant Valuation Date shall be the volume-weighted
average price per Share on such Valuation Date on the Exchange, as determined by
the Calculation Agent based on such sources as it deems appropriate using a
volume-weighted methodology, for the portion of such Valuation Date for which
the Calculation Agent determines there is no Market Disruption Event.  

Settlement Date(s):

   As determined in reference to Section 9.4 of the Equity Definitions, subject
to Section 9(k)(i) hereof.  

Other Applicable Provisions:

   The provisions of Sections 9.1(c), 9.8, 9.9, 9.11, 9.12 and 10.5 of the
Equity Definitions will be applicable, except that all references in such
provisions to “Physically-settled” shall be read as references to “Net Share
Settled.” “Net Share Settled” in relation to any Warrant means that Net Share
Settlement is applicable to that Warrant.  

Representation and Agreement:

   Notwithstanding Section 9.11 of the Equity Definitions, the parties
acknowledge that any Shares delivered to Dealer may be, upon delivery, subject
to restrictions and limitations arising from Company’s status as issuer of the
Shares under applicable securities laws. 3.   Additional Terms applicable to the
Transaction.   Adjustments applicable to the Warrants:     

Method of Adjustment:

   Calculation Agent Adjustment. For the avoidance of doubt, in making any
adjustments under the Equity Definitions, the Calculation Agent may make
adjustments, if any, to any one or more of the Strike Price, the Number of
Warrants, the Daily Number of Warrants and the Warrant Entitlement.
Notwithstanding the foregoing, any cash dividends or distributions on the
Shares, whether or not extraordinary, shall be governed by Section 9(f) of this
Confirmation in lieu of Article 10 or Section 11.2(c) of the Equity Definitions.

 

4



--------------------------------------------------------------------------------

Extraordinary Events applicable to the Transaction:

New Shares:

   Section 12.1(i) of the Equity Definitions is hereby amended (a) by deleting
the text in clause (i) thereof in its entirety (including the word “and”
following clause (i)) and replacing it with the phrase “publicly quoted, traded
or listed (or whose related depositary receipts are publicly quoted, traded or
listed) on any of the New York Stock Exchange, The NASDAQ Global Select Market
or The NASDAQ Global Market (or their respective successors)” and (b) by
inserting immediately prior to the period the phrase “and (iii) of an entity or
person organized under the laws of the United States, any State thereof or the
District of Columbia that also becomes Company under the Transaction following
such Merger Event or Tender Offer”. Consequence of Merger Events:   

Merger Event:

   Applicable; provided that if an event occurs that constitutes both a Merger
Event under Section 12.1(b) of the Equity Definitions and an Additional
Termination Event under Section 9(h)(ii)(B) of this Confirmation, Dealer may
elect, in its commercially reasonable judgment, whether the provisions of
Section 12.1(b) of the Equity Definitions or Section 9(h)(ii)(B) will apply.

Share-for-Share:

   Modified Calculation Agent Adjustment

Share-for-Other:

   Cancellation and Payment (Calculation Agent Determination)

Share-for-Combined:

   Cancellation and Payment (Calculation Agent Determination); provided that
Dealer may elect, in its commercially reasonable judgment, Component Adjustment
(Calculation Agent Determination). Consequence of Tender Offers:   

Tender Offer:

   Applicable; provided however that if an event occurs that constitutes both a
Tender Offer under Section 12.1(d) of the Equity Definitions and Additional
Termination Event under Section 9(h)(ii)(A) of this Confirmation, Dealer may
elect, in its commercially reasonable judgment, whether the provisions of
Section 12.3 of the Equity Definitions or Section 9(h)(ii)(A) will apply.

Share-for-Share:

   Modified Calculation Agent Adjustment

Share-for-Other:

   Modified Calculation Agent Adjustment

Share-for-Combined:

   Modified Calculation Agent Adjustment Nationalization, Insolvency or
Delisting:    Cancellation and Payment (Calculation Agent Determination);
provided that, in addition to the provisions of Section 12.6(a)(iii) of the
Equity Definitions, it will also constitute a Delisting if the Exchange is
located in the United States and the Shares

 

5



--------------------------------------------------------------------------------

      are not immediately re-listed, re-traded or re-quoted on any of the New
York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market
(or their respective successors); if the Shares are immediately re-listed,
re-traded or re-quoted on any of the New York Stock Exchange, The NASDAQ Global
Select Market or The NASDAQ Global Market (or their respective successors), such
exchange or quotation system shall thereafter be deemed to be the Exchange.   
Additional Disruption Events:      

Change in Law:

   Applicable; provided that Section 12.9(a)(ii)(X) of the Equity Definitions is
hereby amended by replacing the word “Shares” with the phrase “Hedge Positions.”
  

Failure to Deliver:

   Not Applicable   

Insolvency Filing:

   Applicable   

Hedging Disruption:

   Applicable; provided that Section 12.9(a)(v) of the Equity Definitions is
hereby modified by inserting the following two phrases at the end of such
Section:       “For the avoidance of doubt, the term “equity price risk” shall
be deemed to include, but shall not be limited to, stock price and volatility
risk. And, for the further avoidance of doubt, any such transactions or assets
referred to in phrases (A) or (B) above must be available on commercially
reasonable pricing terms.”   

Increased Cost of Hedging:

   Not Applicable   

Loss of Stock Borrow:

   Applicable   

Maximum Stock Loan Rate:

   200 bps   

Increased Cost of Stock Borrow:

   Applicable   

Initial Stock Loan Rate:

   25 bps   

Hedging Party:

   For all applicable Additional Disruption Events, Dealer.    Determining
Party:    For all applicable Extraordinary Events, Dealer, acting in a
commercially reasonable manner.    Non-Reliance:    Applicable    Agreements and
Acknowledgments Regarding Hedging Activities:    Applicable   

Additional Acknowledgments:

   Applicable 4.    Calculation Agent.    Dealer

 

6



--------------------------------------------------------------------------------

5.    Account Details.    (a)    Account for payments to Company:      
Beneficiary Bank: JP Morgan Chase       ABA: 021 000 021       Beneficiary
Acct.: Avis Budget Group, Inc.       Account No.: 304934925       Account for
delivery of Shares from Company:       To be provided by Company    (b)   
Account for payments to Dealer:       Wachovia Bank, National Association      
Charlotte, NC       ABA# 053-000-219       Acct: 04659360009768       Attn.:
Equity Derivatives 6.    Offices.    (a)    The Office of Company for the
Transaction is: Inapplicable, Company is not a Multibranch Party.    (b)    The
Office of Dealer for the Transaction is:      

Wachovia Bank, National Association

375 Park Avenue

New York, NY 10152

7.    Notices.    (a)    Address for notices or communications to Company:      

Avis Budget Group, Inc.

6 Sylvan Way

Parsippany, NJ 07054

Attention: Treasurer

      Telephone No.:      973-496-4700       Facsimile No.:       973 496-3560
   (b)    Address for notices or communications to Dealer:      

Wachovia Bank, National Association

c/o Mark Kohn or Head Trader

375 Park Avenue, NY4073

New York, NY 10152

      Telephone No.:      (212) 214-6089       Facsimile No.:       (212)
214-8917 8.    Representations and Warranties of Company.    Each of the
representations and warranties of Company set forth in Section 3 of the Purchase
Agreement (the “Purchase Agreement”) dated as of October 7, 2009 among Company
and J.P. Morgan Securities Inc., Citigroup Global Markets Inc., Merrill Lynch,
Pierce, Fenner & Smith, Incorporated, Barclays Capital Inc., and Deutsche Bank
Securities Inc., as representatives of the several Initial Purchasers party
thereto, are true and correct and are hereby deemed to be repeated to Dealer on
the date hereof and on and as of the Premium Payment Date as if set forth
herein. Company hereby further represents and warrants to Dealer on the date
hereof and on and as of the Premium Payment Date that:

 

7



--------------------------------------------------------------------------------

  (a) Company has all necessary corporate power and authority to execute,
deliver and perform its obligations in respect of this Transaction; such
execution, delivery and performance have been duly authorized by all necessary
corporate action on Company’s part; and this Confirmation has been duly and
validly executed and delivered by Company and constitutes its valid and binding
obligation, enforceable against Company in accordance with its terms, subject to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally,
and subject, as to enforceability, to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity) and except
that rights to indemnification and contribution hereunder may be limited by
federal or state securities laws or public policy relating thereto.

 

  (b) Neither the execution and delivery of this Confirmation nor the incurrence
or performance of obligations of Company hereunder will conflict with or result
in a breach of the certificate of incorporation or by-laws (or any equivalent
documents) of Company, or any applicable law or regulation, or any order, writ,
injunction or decree of any court or governmental authority or agency, or any
agreement or instrument to which Company or any of its subsidiaries is a party
or by which Company or any of its subsidiaries is bound or to which Company or
any of its subsidiaries is subject, or constitute a default under, or result in
the creation of any lien under, any such agreement or instrument.

 

  (c) No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required in connection with the
execution, delivery or performance by Company of this Confirmation, except such
as have been obtained or made and such as may be required under the Securities
Act of 1933, as amended (the “Securities Act”) or state securities laws.

 

  (d) The Shares of Company initially issuable upon exercise of the Warrant by
the net share settlement method (the “Warrant Shares”) have been reserved for
issuance by all required corporate action of Company. The Warrant Shares have
been duly authorized and, when delivered against payment therefor (which may
include Net Share Settlement in lieu of cash) and otherwise as contemplated by
the terms of the Warrant following the exercise of the Warrant in accordance
with the terms and conditions of the Warrant, will be validly issued, fully-paid
and non-assessable, and the issuance of the Warrant Shares will not be subject
to any preemptive or similar rights.

 

  (e) Company is not and will not be required to register as an “investment
company” as such term is defined in the Investment Company Act of 1940, as
amended.

 

  (f) Company is an “eligible contract participant” (as such term is defined in
Section 1a(12) of the Commodity Exchange Act, as amended (the “CEA”)).

 

  (g) Company and each of its affiliates is not, on the date hereof, in
possession of any material non-public information with respect to Company.

 

9. Other Provisions.

 

  (a) Opinions. Company shall deliver to Dealer an opinion of counsel, dated as
of the Trade Date, with respect to the matters set forth in Sections 8(a)
through (d) of this Confirmation. Delivery of such opinion to Dealer shall be a
condition precedent for the purpose of Section 2(a)(iii) of the Agreement with
respect to each obligation of Dealer under Section 2(a)(i) of the Agreement.  

 

  (b)

Repurchase Notices. Company shall, on any day on which Company effects any
repurchase of Shares, promptly give Dealer a written notice of such repurchase
(a “Repurchase Notice”) on such day if following such repurchase, the number of
outstanding Shares on such day, subject to any adjustments provided herein, is
(i) less than 99.66 million (in the case of the first such notice) or
(ii) thereafter more than 2.26 million less than the number of Shares included
in the immediately preceding Repurchase Notice. Company agrees to indemnify and
hold harmless Dealer and its affiliates and their respective officers,
directors, employees, affiliates, advisors,

 

8



--------------------------------------------------------------------------------

 

agents and controlling persons (each, an “Indemnified Person”) from and against
any and all losses (including losses relating to Dealer’s hedging activities as
a consequence of becoming, or of the risk of becoming, a Section 16 “insider”,
including without limitation, any forbearance from hedging activities or
cessation of hedging activities and any losses in connection therewith with
respect to this Transaction), claims, damages, judgments, liabilities and
expenses (including reasonable attorney’s fees), joint or several, which an
Indemnified Person actually may become subject to, as a result of Company’s
failure to provide Dealer with a Repurchase Notice on the day and in the manner
specified in this paragraph, and to reimburse, within 30 days, upon written
request, each of such Indemnified Persons for any reasonable legal or other
expenses incurred in connection with investigating, preparing for, providing
testimony or other evidence in connection with or defending any of the
foregoing. If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
the Indemnified Person, such Indemnified Person shall promptly notify Company in
writing, and Company, upon request of the Indemnified Person, shall retain
counsel reasonably satisfactory to the Indemnified Person to represent the
Indemnified Person and any others Company may designate in such proceeding and
shall pay the fees and expenses of such counsel related to such proceeding.
Company shall not be liable for any settlement of any proceeding effected
without its written consent, but if settled with such consent or if there be a
final judgment for the plaintiff, Company agrees to indemnify any Indemnified
Person from and against any loss or liability by reason of such settlement or
judgment. Company shall not, without the prior written consent of the
Indemnified Person, effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Person is or could have been a
party and indemnity could have been sought hereunder by such Indemnified Person,
unless such settlement includes an unconditional release of such Indemnified
Person from all liability on claims that are the subject matter of such
proceeding on terms reasonably satisfactory to such Indemnified Person. If the
indemnification provided for in this paragraph is unavailable to an Indemnified
Person or insufficient in respect of any losses, claims, damages or liabilities
referred to therein, then Company under such paragraph, in lieu of indemnifying
such Indemnified Person thereunder, shall contribute to the amount paid or
payable by such Indemnified Person as a result of such losses, claims, damages
or liabilities. The remedies provided for in this paragraph are not exclusive
and shall not limit any rights or remedies which may otherwise be available to
any Indemnified Person at law or in equity. The indemnity and contribution
agreements contained in this paragraph shall remain operative and in full force
and effect regardless of the termination of this Transaction.

 

  (c) Regulation M. Company is not on the date hereof engaged in a distribution,
as such term is used in Regulation M under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), of any securities of Company, other than a
distribution meeting the requirements of the exception set forth in Rules
101(b)(10) and 102(b)(7) of Regulation M. Company shall not, until the second
Scheduled Trading Day immediately following the Effective Date, engage in any
such distribution.

 

  (d) No Manipulation. Company is not entering into this Transaction to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for the Shares) or to raise or depress or otherwise
manipulate the price of the Shares (or any security convertible into or
exchangeable for the Shares) or otherwise in violation of the Exchange Act.

 

  (e)

Transfer or Assignment. Company may not transfer any of its rights or
obligations under this Transaction without the prior written consent of Dealer.
Dealer may, without Company’s consent, transfer or assign all or any part of its
rights or obligations under this Transaction to any third party. If at any time
at which (A) the Section 16 Percentage exceeds 7.5%, (B) the Warrant Equity
Percentage exceeds 14.5%, or (C) the Share Amount exceeds the Applicable Share
Limit (if any applies) (any such condition described in clauses (A), (B) or (C),
an “Excess Ownership Position”), Dealer is unable after using its commercially
reasonable efforts to effect a transfer or assignment of Warrants to a third
party on pricing terms reasonably acceptable to Dealer and within a time period
reasonably acceptable to Dealer such that no Excess Ownership Position exists,
then Dealer may designate any Exchange Business Day as an Early Termination Date
with

 

9



--------------------------------------------------------------------------------

 

respect to a portion of the Transaction (the “Terminated Portion”), such that
following such partial termination no Excess Ownership Position exists. In the
event that Dealer so designates an Early Termination Date with respect to a
Terminated Portion, a payment shall be made pursuant to Section 6 of the
Agreement as if (1) an Early Termination Date had been designated in respect of
a Transaction having terms identical to this Transaction and a Number of
Warrants equal to the number of Warrants underlying the Terminated Portion,
(2) Company were the sole Affected Party with respect to such partial
termination and (3) the Terminated Portion were the sole Affected Transaction
(and, for the avoidance of doubt, the provisions of Section 9(j) shall apply to
any amount that is payable by Company to Dealer pursuant to this sentence as if
Company was not the Affected Party). The “Section 16 Percentage” as of any day
is the fraction, expressed as a percentage, (A) the numerator of which is the
number of Shares that Dealer and each person subject to aggregation of Shares
with Dealer under Section 13 or Section 16 of the Exchange Act and rules
promulgated thereunder (the “Dealer Group”) directly or indirectly beneficially
own (as defined under Section 13 or Section 16 of the Exchange Act and rules
promulgated thereunder) and (B) the denominator of which is the number of Shares
outstanding. The “Warrant Equity Percentage” as of any day is the fraction,
expressed as a percentage, (A) the numerator of which is the sum of (1) the
product of the Number of Warrants and the Warrant Entitlement and (2) the
aggregate number of Shares underlying any other warrants purchased by Dealer
from Company, and (B) the denominator of which is the number of Shares
outstanding. The “Share Amount” as of any day is the number of Shares that
Dealer and any person whose ownership position would be aggregated with that of
Dealer (Dealer or any such person, a “Dealer Person”) under any insurance or
other law, rule, regulation, regulatory order or organizational documents or
contracts of Company that are, in each case, applicable to ownership of Shares
(“Applicable Restrictions”), owns, beneficially owns, constructively owns,
controls, holds the power to vote or otherwise meets a relevant definition of
ownership of under any Applicable Restriction, as determined by Dealer in its
reasonable discretion. The “Applicable Share Limit” means a number of Shares
equal to (A) the minimum number of Shares that could give rise to reporting or
registration obligations or other requirements (including obtaining prior
approval from any person or entity) of a Dealer Person, or would result in an
adverse effect on a Dealer Person, under any Applicable Restriction, as
determined by Dealer in its reasonable discretion, minus (B) 1% of the number of
Shares outstanding. Notwithstanding any other provision in this Confirmation to
the contrary requiring or allowing Dealer to purchase, sell, receive or deliver
any Shares or other securities to or from Company, Dealer may designate any of
its affiliates to purchase, sell, receive or deliver such Shares or other
securities and otherwise to perform Dealer’s obligations in respect of this
Transaction and any such designee may assume such obligations. Dealer shall be
discharged of its obligations to Company to the extent of any such performance.

 

  (f) Dividends. If at any time during the period from and including the
Effective Date, to and including the Expiration Date, an ex-dividend date for a
cash dividend occurs with respect to the Shares (an “Ex-Dividend Date”), then
the Calculation Agent will adjust any of the Strike Price, Number of Warrants
and/or Daily Number of Warrants to preserve the fair value of the Warrants to
Dealer after taking into account such dividend.

 

  (g) Role of Agent. (i) The Agent is registered as a broker-dealer with the
U.S. Securities and Exchange Commission and the Financial Industry Regulatory
Authority, is acting hereunder for and on behalf of Dealer solely in its
capacity as agent for Dealer pursuant to instructions from Dealer, and is not
and will not be acting as Company’s agent, broker, advisor or fiduciary in any
respect under or in connection with the Transaction.

 

  (ii) In addition to acting as Dealer’s agent in executing the Transaction, the
Agent is authorized from time to time to give written payment and/or delivery
instructions to Company directing it to make its payments and/or deliveries
under the Transaction to an account of the Agent for remittance to Dealer (or
its designee), and for that purpose any such payment or delivery by Company to
the Agent shall be treated as a payment or delivery to Dealer.

 

10



--------------------------------------------------------------------------------

  (iii) Except as otherwise provided herein, any and all notices, demands, or
communications of any kind transmitted in writing by either Dealer or Company
under or in connection with the Transaction will be transmitted exclusively by
such party to the other party through the Agent at the following address:

Wells Fargo Securities, LLC

201 South College Street, 6th Floor

Charlotte, NC 28288-0601

Facsimile No.: (704) 383-8425

Telephone No.: (704) 715-8086

Attention: Equity Derivatives

 

  (iv) The Agent shall have no responsibility or liability to Dealer or Company
for or arising from (A) any failure by either Dealer or Company to perform any
of their respective obligations under or in connection with the Transaction,
(B) the collection or enforcement of any such obligations, or (C) the exercise
of any of the rights and remedies of either Dealer or Company under or in
connection with the Transaction. Each of Dealer and Company agrees to proceed
solely against the other to collect or enforce any such obligations, and the
Agent shall have no liability in respect of the Transaction except for its gross
negligence or willful misconduct in performing its duties as the agent of
Dealer.

 

  (v) Upon written request, the Agent will furnish to Dealer and Company the
date and time of the execution of the Transaction and a statement as to the
source and amount of any remuneration received or to be received by the Agent in
connection with the Transaction.

 

  (h) Additional Provisions.

 

  (i) Amendments to the Equity Definitions:

 

  (A) Section 11.2(a) of the Equity Definitions is hereby amended by deleting
the words “a diluting or concentrative” and replacing them with the words “an”;
and adding the phrase “or Warrants” at the end of the sentence.

 

  (B) Section 11.2(c) of the Equity Definitions is hereby amended by
(x) replacing the words “a diluting or concentrative” with “an”, (y) adding the
phrase “or Warrants” after the words “the relevant Shares” in the same sentence
and (z) deleting the phrase “(provided that no adjustments will be made to
account solely for changes in volatility, expected dividends, stock loan rate or
liquidity relative to the relevant Shares)” and replacing it with the phrase
“(and, for the avoidance of doubt, adjustments may be made to account solely for
changes in volatility, expected dividends, stock loan rate or liquidity relative
to the relevant Shares).”

 

  (C) Section 11.2(e)(vii) of the Equity Definitions is hereby amended by
deleting the words “a diluting or concentrative” and replacing them with the
word “a material”; and adding the phrase “or Warrants” at the end of the
sentence.

 

  (D) Section 12.6(a)(ii) of the Equity Definitions is hereby amended by
(1) deleting from the fourth line thereof the word “or” after the word
“official” and inserting a comma therefor, and (2) deleting the semi-colon at
the end of subsection (B) thereof and inserting the following words therefor “or
(C) at Dealer’s option, the occurrence of any of the events specified in
Section 5(a)(vii) (1) through (9) of the ISDA Master Agreement with respect to
that Issuer.”

 

11



--------------------------------------------------------------------------------

  (E) Section 12.9(b)(iv) of the Equity Definitions is hereby amended by:

 

  (x) deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)”
following subsection (A) and (3) the phrase “in each case” in subsection (B);
and

 

  (y) deleting the phrase “neither the Non-Hedging Party nor the Lending Party
lends Shares in the amount of the Hedging Shares or” in the penultimate
sentence.

 

  (F) Section 12.9(b)(v) of the Equity Definitions is hereby amended by:

 

  (x) adding the word “or” immediately before subsection “(B)” and deleting the
comma at the end of subsection (A); and

 

  (y) (1) deleting subsection (C) in its entirety, (2) deleting the word “or”
immediately preceding subsection (C) and (3) deleting the penultimate sentence
in its entirety and replacing it with the sentence “The Hedging Party will
determine the Cancellation Amount payable by one party to the other in good
faith and in a commercially reasonable manner.”

 

  (ii) Notwithstanding anything to the contrary in this Confirmation, upon the
occurrence of one of the following events, with respect to this Transaction,
(1) Dealer shall have the right to designate such event an Additional
Termination Event and designate an Early Termination Date pursuant to
Section 6(b) of the Agreement, (2) Company shall be deemed the sole Affected
Party with respect to such Additional Termination Event and (3) the Transaction
shall be deemed the sole Affected Transaction:

 

  (A) A “person” or “group” within the meaning of Section 13(d) of the Exchange
Act, other than Company, its subsidiaries and its and their employee benefit
plans, has become the direct or indirect “beneficial owner,” as defined in Rule
13d-3 under the Exchange Act, of the common equity of Company representing more
than 50% of the voting power of such common equity.

 

  (B) Consummation of (I) any recapitalization, reclassification or change of
the Shares (other than changes resulting from a subdivision or combination) as a
result of which the Shares would be converted into, or exchanged for, stock,
other securities, other property or assets or (II) any share exchange,
consolidation or merger of Company pursuant to which the Shares will be
converted into cash, securities or other property or any sale, lease or other
transfer in one transaction or a series of related transactions of all or
substantially all of the consolidated assets of Company and its subsidiaries,
taken as a whole, to any person other than one of Company’s subsidiaries;
provided, however, that a transaction where the holders of all classes of
Company’s common equity immediately prior to such transaction that is a share
exchange, consolidation or merger own, directly or indirectly, more than 50% of
all classes of common equity of the continuing or surviving corporation or
transferee or the parent thereof immediately after such event shall not
constitute an Additional Termination Event.

 

  (C)

(I) Company or any of its subsidiary defaults (as principal or as guarantor or
other surety) in the payment of any principal of or premium or make-whole amount
or interest on any debt that is outstanding in an aggregate principal amount of
at least $50,000,000 beyond any period of grace provided with respect thereto (a
“Monetary Default”) or (II) Company or any of its subsidiaries fails to perform
or comply with any term of any evidence of any debt in an aggregate outstanding
principal amount of at least $50,000,000 or of any mortgage, indenture or other
agreement relating thereto or any other condition exists, and as a consequence
of such failure or condition the trustee, agent or other party entitled to give
such a notice in accordance with the relevant

 

12



--------------------------------------------------------------------------------

 

debt agreement for such debt delivers a notification that such debt has been
declared due and payable before its stated maturity or before its regularly
scheduled dates of payment, or (III) as a consequence of the occurrence or
continuation of any event or condition (other than the passage of time or the
right of the holder of debt to convert such debt into cash or cash and equity
interests), (x) Company or any of its subsidiaries has become obligated to
purchase or repay debt before its stated maturity or before its regularly
scheduled dates of payment in an aggregate outstanding principal amount of at
least $50,000,000, or (y) as a result of a Monetary Default, one or more persons
have the right to require Company or any of its subsidiaries so to purchase or
repay such debt.

 

  (D) Dealer, despite using commercially reasonable efforts, is unable or
reasonably determines that it is impractical or illegal, to hedge its exposure
with respect to this Transaction in the public market without registration under
the Securities Act or as a result of any legal, regulatory or self-regulatory
requirements or related policies and procedures (whether or not such
requirements, policies or procedures are imposed by law or have been voluntarily
adopted by Dealer).

Notwithstanding the foregoing, an Additional Termination Event as a result of
clause (A) or (B) above shall not be deemed to have occurred in connection with
any transaction or transactions described in clause (A) or (B) pursuant to which
at least 90% of the consideration received or to be received by holders of the
Shares, excluding cash payments for fractional Shares, in connection with such
transaction or transactions consists of shares of common stock that are listed
or quoted on any of The New York Stock Exchange, The NASDAQ Global Select Market
or The NASDAQ Global Market (or any of their respective successors) or will be
so listed or quoted when issued or exchanged in connection with such transaction
or transactions and as a result of this transaction or transactions the
Company’s convertible senior notes due October 1, 2014 become convertible into
such consideration, excluding cash payments for fractional shares.

 

  (i) No Collateral or Setoff. Neither party shall have the right to set off any
obligation that it may have to the other party under this Transaction against
any obligation such other party may have to it, whether arising under the
Agreement, this Confirmation or any other agreement between the parties hereto,
by operation of law or otherwise.

 

  (j) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If, in respect of this Transaction, an amount is payable
by Company to Dealer, (i) pursuant to Section 12.7 or Section 12.9 of the Equity
Definitions or (ii) pursuant to Section 6(d)(ii) of the Agreement (a “Payment
Obligation”), Company shall have the right, in its sole discretion, to satisfy
any such Payment Obligation by the Share Termination Alternative (as defined
below) (except that Company shall not make such an election in the event of a
Nationalization, Insolvency, Merger Event or Tender Offer in which the
consideration to be paid to holders of shares consists solely of cash or an
Event of Default in which Company is the Defaulting Party or a Termination Event
in which Company is the Affected Party, other than an Event of Default of the
type described in Section 5(a)(iii), (v), (vi), (vii) or (viii) of the Agreement
or a Termination Event of the type described in Section 5(b) of the Agreement,
in each case that resulted from an event or events outside Company’s control)
and shall give irrevocable telephonic notice to Dealer, confirmed in writing
within one Scheduled Trading Day, no later than 12:00 p.m. (New York City time)
on the Merger Date, Tender Offer Date, Announcement Date (in the case of a
Nationalization, Insolvency or Delisting), Early Termination Date or date of
cancellation, as applicable; provided that if Company has the right to satisfy
its Payment Obligation by the Share Termination Alternative under this
Section 9(j) but does not validly so elect, Dealer shall have the right to
require Company to satisfy its Payment Obligation by the Share Termination
Alternative. Notwithstanding the foregoing, Company’s or Dealer’s right to elect
satisfaction of a Payment Obligation in the Share Termination Alternative as set
forth in this clause shall only apply to Transactions under this Confirmation.

 

13



--------------------------------------------------------------------------------

         Share Termination Alternative:

   If applicable, Company shall deliver to Dealer the Share Termination Delivery
Property on the date (the “Share Termination Payment Date”) on which the Payment
Obligation would otherwise be due pursuant to Section 12.7 or Section 12.9 of
the Equity Definitions or Section 6(d)(ii) of the Agreement, as applicable,
subject to paragraph (k)(i) below, in satisfaction, subject to paragraph (k)(ii)
below, of the Payment Obligation in the manner reasonably requested by Dealer
free of payment.

         Share Termination Delivery Property:

   A number of Share Termination Delivery Units, as calculated by the
Calculation Agent, equal to the Payment Obligation divided by the Share
Termination Unit Price. The Calculation Agent shall adjust the amount of Share
Termination Delivery Property by replacing any fractional portion of a security
therein with an amount of cash equal to the value of such fractional security
based on the values used to calculate the Share Termination Unit Price.

         Share Termination Unit Price:

   The value to Dealer of property contained in one Share Termination Delivery
Unit on the date such Share Termination Delivery Units are to be delivered as
Share Termination Delivery Property, as determined by the Calculation Agent in
its discretion by commercially reasonable means. The Calculation Agent shall
notify Company of such Share Termination Unit Price at the time of notification
of the Payment Obligation. In the case of a Private Placement of Share
Termination Delivery Units that are Restricted Shares (as defined below), as set
forth in paragraph (k)(i) below, the Share Termination Unit Price shall be
determined by the discounted price applicable to such Share Termination Delivery
Units. In the case of a Registration Settlement of Share Termination Delivery
Units that are Restricted Shares (as defined below) as set forth in paragraph
(k)(ii) below, the Share Termination Unit Price shall be the Settlement Price on
the Merger Date, the Tender Offer Date, the Announcement Date (in the case of a
Nationalization, Insolvency or Delisting), the date of cancellation or the Early
Termination Date, as applicable.

         Share Termination Delivery Unit:

   In the case of a Termination Event, Event of Default Additional Disruption
Event or Delisting, one Share or, in the case of Nationalization, Insolvency,
Tender Offer or Merger Event, a unit consisting of the number or amount of each
type of property received by a holder of one Share (without consideration of any
requirement to pay cash or other consideration in lieu of fractional amounts of
any securities) in such Nationalization, Insolvency, Tender Offer or Merger
Event. If such Nationalization, Insolvency, Tender Offer or Merger Event
involves a choice of consideration to be received by holders, such holder shall
be deemed to have elected to receive the maximum possible amount of cash.

 

14



--------------------------------------------------------------------------------

         Failure to Deliver:

   Inapplicable

         Other applicable provisions:

   If Share Termination Alternative is applicable, the provisions of Sections
9.8, 9.9, 9.11, 9.12 and 10.5 (as modified above) of the Equity Definitions will
be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Termination Settled”
and all references to “Shares” shall be read as references to “Share Termination
Delivery Units”. “Share Termination Settled” in relation to this Transaction
means that Share Termination Alternative is applicable to this Transaction.

 

  (k) Registration/Private Placement Procedures. If, in the reasonable opinion
of Dealer, following any delivery of Shares or Share Termination Delivery
Property to Dealer hereunder, such Shares or Share Termination Delivery Property
would be in the hands of Dealer subject to any applicable restrictions with
respect to any registration or qualification requirement or prospectus delivery
requirement for such Shares or Share Termination Delivery Property pursuant to
any applicable federal or state securities law (including, without limitation,
any such requirement arising under Section 5 of the Securities Act as a result
of such Shares or Share Termination Delivery Property being “restricted
securities”, as such term is defined in Rule 144 under the Securities Act, or as
a result of the sale of such Shares or Share Termination Delivery Property being
subject to paragraph (c) of Rule 145 under the Securities Act) (such Shares or
Share Termination Delivery Property, “Restricted Shares”), then delivery of such
Restricted Shares shall be effected pursuant to either clause (i) or (ii) below
at the election of Company, unless Dealer waives the need for
registration/private placement procedures set forth in (i) and (ii) below.
Notwithstanding the foregoing, solely in respect of any Daily Number of Warrants
exercised or deemed exercised on any Expiration Date, Company shall elect, prior
to the first Settlement Date for the First Expiration Date, a Private Placement
Settlement or Registration Settlement for all deliveries of Restricted Shares
for all such Expiration Dates which election shall be applicable to all
Settlement Dates for such Warrants and the procedures in clause (i) or clause
(ii) below shall apply for all such delivered Restricted Shares on an aggregate
basis commencing after the final Settlement Date for such Warrants. The
Calculation Agent shall make reasonable adjustments to settlement terms and
provisions under this Confirmation to reflect a single Private Placement or
Registration Settlement for such aggregate Restricted Shares delivered
hereunder.

 

  (i)

If Company elects to settle the Transaction pursuant to this clause (i) (a
“Private Placement Settlement”), then delivery of Restricted Shares by Company
shall be effected in customary private placement procedures with respect to such
Restricted Shares reasonably acceptable to Dealer; provided that Company may not
elect a Private Placement Settlement if, on the date of its election, it has
taken, or caused to be taken, any action that would make unavailable either the
exemption pursuant to Section 4(2) of the Securities Act for the sale by Company
to Dealer (or any affiliate designated by Dealer) of the Restricted Shares or
the exemption pursuant to Section 4(1) or Section 4(3) of the Securities Act for
resales of the Restricted Shares by Dealer (or any such affiliate of Dealer).
The Private Placement Settlement of such Restricted Shares shall include
customary representations, covenants, blue sky and other governmental filings
and/or registrations, indemnities to Dealer, due diligence rights (for Dealer or
any designated buyer of the Restricted Shares by Dealer), opinions and
certificates, and such other documentation as is customary for private placement
agreements, all reasonably acceptable to Dealer. In the case of a Private
Placement Settlement, Dealer shall

 

15



--------------------------------------------------------------------------------

determine the appropriate discount to the Share Termination Unit Price (in the
case of settlement of Share Termination Delivery Units pursuant to paragraph
(j) above) or any Settlement Price (in the case of settlement of Shares pursuant
to Section 2 above) applicable to such Restricted Shares in a commercially
reasonable manner and appropriately adjust the number of such Restricted Shares
to be delivered to Dealer hereunder; provided that in no event shall Company
deliver a number of Restricted Shares greater than 1.8 times the Number of
Shares (the “Maximum Number of Shares”). Notwithstanding the Agreement or this
Confirmation, the date of delivery of such Restricted Shares shall be the
Exchange Business Day following notice by Dealer to Company, of such applicable
discount and the number of Restricted Shares to be delivered pursuant to this
clause (i). For the avoidance of doubt, delivery of Restricted Shares shall be
due as set forth in the previous sentence and not be due on the Share
Termination Payment Date (in the case of settlement of Share Termination
Delivery Units pursuant to paragraph (j) above) or on the Settlement Date for
such Restricted Shares (in the case of settlement in Shares pursuant to
Section 2 above).

In the event Company shall not have delivered the full number of Restricted
Shares otherwise applicable as a result of the proviso above relating to the
Maximum Number of Shares (such deficit, the “Deficit Restricted Shares”),
Company shall be continually obligated to deliver, from time to time until the
full number of Deficit Restricted Shares have been delivered pursuant to this
paragraph, Restricted Shares when, and to the extent, that (i) Shares are
repurchased, acquired or otherwise received by Company or any of its
subsidiaries after the Trade Date (whether or not in exchange for cash, fair
value or any other consideration), (ii) authorized and unissued Shares reserved
for issuance in respect of other transactions prior to such date which prior to
the relevant date become no longer so reserved and (iii) Company additionally
authorizes any unissued Shares that are not reserved for other transactions.
Company shall immediately notify Dealer of the occurrence of any of the
foregoing events (including the number of Shares subject to clause (i), (ii) or
(iii) and the corresponding number of Restricted Shares to be delivered) and
promptly deliver such Restricted Shares thereafter.

 

  (ii)

If Company elects to settle the Transaction pursuant to this clause (ii) (a
“Registration Settlement”), then Company shall promptly (but in any event no
later than the beginning of the Resale Period) file and use its reasonable best
efforts to make effective under the Securities Act a registration statement or
supplement or amend an outstanding registration statement in form and substance
reasonably satisfactory to Dealer, to cover the resale of such Restricted Shares
in accordance with customary resale registration procedures, including
covenants, conditions, representations, underwriting discounts (if applicable),
commissions (if applicable), indemnities due diligence rights, opinions and
certificates, and such other documentation as is customary for equity resale
underwriting agreements, all reasonably acceptable to Dealer. If Dealer, in its
sole reasonable discretion, is not satisfied with such procedures and
documentation Private Placement Settlement shall apply. If Dealer is satisfied
with such procedures and documentation, it shall sell the Restricted Shares
pursuant to such registration statement during a period (the “Resale Period”)
commencing on the Exchange Business Day following delivery of such Restricted
Shares (which, for the avoidance of doubt, shall be (x) the Share Termination
Payment Date in case of settlement in Share Termination Delivery Units pursuant
to paragraph (j) above or (y) the Settlement Date in respect of the final
Expiration Date for all Daily Number of Warrants) and ending on the earliest of
(i) the Exchange Business Day on which Dealer completes the sale of all
Restricted Shares or, in the case of settlement of Share Termination Delivery
Units, a sufficient number of Restricted Shares so that the realized net
proceeds of such sales equals or exceeds the Payment Obligation (as defined
above), (ii) the date upon which all Restricted Shares have been sold or
transferred pursuant to Rule 144 (or similar provisions then in force) or Rule
145(d)(2) (or any similar provision then in force) under the Securities Act and
(iii) the date upon which all Restricted Shares may be sold or transferred by a
non-affiliate

 

16



--------------------------------------------------------------------------------

pursuant to Rule 144 (or any similar provision then in force) or Rule 145(d)(2)
(or any similar provision then in force) under the Securities Act. If the
Payment Obligation exceeds the realized net proceeds from such resale, Company
shall transfer to Dealer by the open of the regular trading session on the
Exchange on the Exchange Trading Day immediately following the last day of the
Resale Period the amount of such excess (the “Additional Amount”) in cash or in
a number of Shares (“Make-whole Shares”) in an amount that, based on the
Settlement Price on the last day of the Resale Period (as if such day was the
“Valuation Date” for purposes of computing such Settlement Price), has a dollar
value equal to the Additional Amount. The Resale Period shall continue to enable
the sale of the Make-whole Shares. If Company elects to pay the Additional
Amount in Shares, the requirements and provisions for Registration Settlement
shall apply. This provision shall be applied successively until the Additional
Amount is equal to zero. In no event shall Company deliver a number of
Restricted Shares greater than the Maximum Number of Shares.

 

  (iii) Without limiting the generality of the foregoing, Company agrees that
any Restricted Shares delivered to Dealer, as purchaser of such Restricted
Shares, (i) may be transferred by and among Dealer and its affiliates and
Company shall effect such transfer without any further action by Dealer and
(ii) after the period of 6 months from the Trade Date (or 1 year from the Trade
Date if, at such time, informational requirements of Rule 144(c) are not
satisfied with respect to Company) has elapsed after any Settlement Date for
such Restricted Shares, Company shall promptly remove, or cause the transfer
agent for such Restricted Shares to remove, any legends referring to any such
restrictions or requirements from such Restricted Shares upon request by Dealer
(or such affiliate of Dealer) to Company or such transfer agent, without any
requirement for the delivery of any certificate, consent, agreement, opinion of
counsel, notice or any other document, any transfer tax stamps or payment of any
other amount or any other action by Dealer (or such affiliate of Dealer).

If the Private Placement Settlement or the Registration Settlement shall not be
effected as set forth in clauses (i) or (ii), as applicable, then failure to
effect such Private Placement Settlement or such Registration Settlement shall
constitute an Event of Default with respect to which Company shall be the
Defaulting Party.

 

  (l) Limit on Beneficial Ownership. Notwithstanding any other provisions
hereof, Dealer may not exercise any Warrant hereunder, have the “right to
acquire” (within the meaning of NYSE Rule 312.04(g)) Shares upon exercise of any
Warrant hereunder or be entitled to take delivery of any Shares deliverable
hereunder, and Automatic Exercise shall not apply with respect to any Warrant
hereunder, to the extent (but only to the extent) that, after such receipt of
any Shares upon the exercise of such Warrant or otherwise hereunder, (i) the
Share Amount would exceed the Applicable Share Limit, or (ii) Dealer Group would
directly or indirectly beneficially own (as such term is defined for purposes of
Section 13 or Section 16 of the Exchange Act and rules promulgated thereunder)
in excess of the lesser of (A) 7.5% of the then outstanding Shares or
(B) 4,997,190 Shares (the “Threshold Number of Shares”). Any purported delivery
hereunder shall be void and have no effect to the extent (but only to the
extent) that, after such delivery, (i) the Share Amount would exceed the
Applicable Share Limit, or (ii) Dealer Group would directly or indirectly so
beneficially own in excess of the Threshold Number of Shares. If any delivery
owed to Dealer hereunder is not made, in whole or in part, as a result of this
provision, Company’s obligation to make such delivery shall not be extinguished
and Company shall make such delivery as promptly as practicable after, but in no
event later than one Business Day after, Dealer gives notice to Company that,
after such delivery, (i) the Share Amount would not exceed the Applicable Share
Limit, and (ii) Dealer Group would not directly or indirectly so beneficially
own in excess of the Threshold Number of Shares.

 

17



--------------------------------------------------------------------------------

  (m) Share Deliveries. Company acknowledges and agrees that, to the extent the
holder of this Warrant is not then an affiliate and has not been an affiliate
for 90 days (it being understood that Dealer will not be considered an affiliate
under this paragraph solely by reason of its receipt of Shares pursuant to this
Transaction), and otherwise satisfies all holding period and other requirements
of Rule 144 of the Securities Act applicable to it, any delivery of Shares or
Share Termination Delivery Property hereunder at any time after 6 months from
the Trade Date (or 1 year from the Trade Date if, at such time, informational
requirements of Rule 144(c) are not satisfied with respect to Company) shall be
eligible for resale under Rule 144 of the Securities Act and Company agrees to
promptly remove, or cause the transfer agent for such Shares or Share
Termination Delivery Property, to remove, any legends referring to any
restrictions on resale under the Securities Act from the Shares or Share
Termination Delivery Property. Company further agrees that any delivery of
Shares or Share Termination Delivery Property prior to the date that is 6 months
from the Trade Date (or 1 year from the Trade Date if, at such time,
informational requirements of Rule 144(c) are not satisfied with respect to
Company), may be transferred by and among Dealer and its affiliates and Company
shall effect such transfer without any further action by Dealer. Notwithstanding
anything to the contrary herein, Company agrees that any delivery of Shares or
Share Termination Delivery Property shall be effected by book-entry transfer
through the facilities of DTC, or any successor depositary, if at the time of
delivery, such class of Shares or class of Share Termination Delivery Property
is in book-entry form at DTC or such successor depositary. Notwithstanding
anything to the contrary herein, to the extent the provisions of Rule 144 of the
Securities Act or any successor rule are amended, or the applicable
interpretation thereof by the Securities and Exchange Commission or any court
change after the Trade Date, the agreements of Company herein shall be deemed
modified to the extent necessary, in the opinion of outside counsel of Company,
to comply with Rule 144 of the Securities Act, as in effect at the time of
delivery of the relevant Shares or Share Termination Delivery Property.

 

  (n) Waiver of Jury Trial. Each party waives, to the fullest extent permitted
by applicable law, any right it may have to a trial by jury in respect of any
suit, action or proceeding relating to this Transaction. Each party
(i) certifies that no representative, agent or attorney of the other party has
represented, expressly or otherwise, that such other party would not, in the
event of such a suit, action or proceeding, seek to enforce the foregoing waiver
and (ii) acknowledges that it and the other party have been induced to enter
into this Transaction, as applicable, by, among other things, the mutual waivers
and certifications provided herein.

 

  (o) Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Company and each of its employees, representatives,
or other agents may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the Transaction and all materials
of any kind (including opinions or other tax analyses) that are provided to
Company relating to such tax treatment and tax structure.

 

  (p) Maximum Share Delivery. Notwithstanding any other provision of this
Confirmation or the Agreement, in no event will Company at any time be required
to deliver more than the Maximum Number of Shares to Dealer in connection with
this Transaction, subject to the provisions regarding Deficit Restricted Shares
in Section 9(k).

 

  (q) Right to Extend. Dealer may postpone, in whole or in part, any Expiration
Date or any other date of valuation or delivery with respect to some or all of
the relevant Warrants (in which event the Calculation Agent shall make
appropriate adjustments to the Daily Number of Warrants with respect to one or
more Expiration Dates) if Dealer determines, in its commercially reasonable
judgment, that, and only for so long as, such extension is reasonably necessary
or appropriate to preserve Dealer’s hedging or hedge unwind activity hereunder
in light of existing liquidity conditions or to enable Dealer to effect
purchases of Shares in connection with its hedging, hedge unwind or settlement
activity hereunder in a manner that would, if Dealer were Issuer or an
affiliated purchaser of Issuer, be in compliance with applicable legal,
regulatory or self-regulatory requirements, or with related policies and
procedures applicable to Dealer.

 

  (r)

Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights against Company with
respect to the Transaction that are senior to the claims of common stockholders
of Company in any United States bankruptcy

 

18



--------------------------------------------------------------------------------

proceedings of Company; provided that nothing herein shall limit or shall be
deemed to limit Dealer’s right to pursue remedies in the event of a breach by
Company of its obligations and agreements with respect to the Transaction;
provided, further, that nothing herein shall limit or shall be deemed to limit
Dealer’s rights in respect of any transactions other than the Transaction.

 

  (s) Securities Contract; Swap Agreement. The parties hereto intend for (i) the
Transaction to be a “securities contract” and a “swap agreement” as defined in
the Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy
Code”), and the parties hereto to be entitled to the protections afforded by,
among other Sections, Sections 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and
560 of the Bankruptcy Code, (ii) a party’s right to liquidate the Transaction
and to exercise any other remedies upon the occurrence of any Event of Default
under the Agreement with respect to the other party to constitute a “contractual
right” as described in the Bankruptcy Code, and (iii) each payment and delivery
of cash, securities or other property hereunder to constitute a “margin payment”
or “settlement payment” and a “transfer” as defined in the Bankruptcy Code.

 

  (t) Early Unwind. In the event the sale of the “Underwritten Securities” (as
defined in the Purchase Agreement) is not consummated with the Initial
Purchasers for any reason, or Company fails to deliver to Dealer opinions of
counsel as required pursuant to Section 9(a), in each case by 5:00 p.m. (New
York City time) on the Premium Payment Date, or such later date as agreed upon
by the parties (the Premium Payment Date or such later date the “Early Unwind
Date”), the Transaction shall automatically terminate (the “Early Unwind”), on
the Early Unwind Date and (i) the Transaction and all of the respective rights
and obligations of Dealer and Company under the Transaction shall be cancelled
and terminated and (ii) each party shall be released and discharged by the other
party from and agrees not to make any claim against the other party with respect
to any obligations or liabilities of the other party arising out of and to be
performed in connection with the Transaction either prior to or after the Early
Unwind Date; provided that Company shall purchase from Dealer on the Early
Unwind Date all Shares purchased by Dealer or one or more of its affiliates in
connection with the Transaction at the then prevailing market price. Each of
Dealer and Company represent and acknowledge to the other that, subject to the
proviso included in this Section, upon an Early Unwind, all obligations with
respect to the Transaction shall be deemed fully and finally discharged.

 

  (u) Payment by Dealer. In the event that (i) an Early Termination Date occurs
or is designated with respect to the Transaction as a result of a Termination
Event or an Event of Default (other than an Event of Default arising under
Section 5(a)(ii) or 5(a)(iv) of the Agreement) and, as a result, Dealer owes to
Company an amount calculated under Section 6(e) of the Agreement, or (ii) Dealer
owes to Company, pursuant to Section 12.7 or Section 12.9 of the Equity
Definitions, an amount calculated under Section 12.8 of the Equity Definitions,
such amount shall be deemed to be zero.  

 

19



--------------------------------------------------------------------------------

Company hereby agrees (a) to check this Confirmation carefully and immediately
upon receipt so that errors or discrepancies can be promptly identified and
rectified and (b) to confirm that the foregoing (in the exact form provided by
Dealer) correctly sets forth the terms of the agreement between Dealer and
Company with respect to the Transaction, by manually signing this Confirmation
or this page hereof as evidence of agreement to such terms and providing the
other information requested herein and immediately returning an executed copy by
facsimile to 212-214-5913 (Attention: Equity Division Documentation Unit, by
telephone contact 212-214-6100).

WELLS FARGO SECURITIES, LLC, acting solely in its capacity as Agent of Wachovia
Bank, National Association

 

By:  

/S/    MARY LOUISE GUTTMAN

Authorized Signatory Name: Mary Louise Guttman

WACHOVIA BANK NATIONAL ASSOCIATION, by Wells Fargo Securities, LLC, acting
solely in its capacity as Agent

 

By:  

/S/    MARY LOUISE GUTTMAN

Authorized Signatory Name: Mary Louise Guttman

Accepted and confirmed

as of the Trade Date:

AVIS BUDGET GROUP, INC.

 

By:  

/S/    ROCHELLE TARLOWE

Authorized Signatory Name: Rochelle Tarlowe